Title: From Thomas Jefferson to Montmorin, 23 January 1792
From: Jefferson, Thomas
To: Montmorin de Saint-Hérem, Armand Marc, Comte de


          
            Sir
            Philadelphia, January 23d., 1792.
          
          The President of the United States having destined Mr. Short to another employment, he is instructed to take leave of the Court of France. The perfect knowledge I have of his understanding and dispositions, gives me full confidence that he has so conducted himself during his residence near them, as to merit their approbation; and that he will mark his departure with those respectful attentions and assurances which will give them entire satisfaction. Above all things, I hope, that every exercise of his functions has been consistent with the sincerity of the friendship we bear to the king and Nation, and that you will be persuaded, that no one is more cordial in that sentiment, than he who has the honor to be, with the most profound respect and attachment, Sir, Your most obedient, and most humble servant,
          
            Th: Jefferson
          
        